Title: To George Washington from Major General Horatio Gates, 28 September 1778
From: Gates, Horatio
To: Washington, George


          
            Sir
            Danbury [Conn.] 28th Sepr 1778
          
          I have the Honor to Inclose your Excellency The proceedings of a General Court Martial held at The Request of Colonel Brewer. You will please to give Your Orders to the Adjutant General thereupon.
          I have not heard from General Scot, so am intirely unacquainted with the Enemys movements in Advance, or upon the Flanks of his Command, or if, They retired towards Kingsbridge.
          
          
          
          I sent Your Excellency The Returns of The Five Brigades here last Fryday, by Mr Commissary Gray. I hope Your Excellency received them, as Colonel Scammell complains no Returns have been sent—Major Armstrong has by this conveyance sent Col. Scammell The last Returns. I am Sir Your Excellencys most Obedient humble Servant
          
            Horatio Gates
          
        